Citation Nr: 1822652	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, anxiety fatigue, and memory loss, to include as due to military sexual trauma (MST).

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a shoulder disability.

5. Entitlement to service connection for carpal tunnel syndrome (CTS). 

6. Entitlement to service connection for a back disability. 

7. Entitlement to an effective date earlier than February 18, 2011, for service connection for pseudofolliculitis barbae (PFB). 

8. Entitlement to an effective date earlier than May 15, 2011, for service connection for right inguinal hernia repair with residual linear scar.

9. Entitlement to an initial rating in excess of 10 percent for PFB.

10. Entitlement to an initial compensable rating for right inguinal hernia repair with residual linear scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to September 1992, to include service in Southwest Asia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran has a pending claim for entitlement to service connection for sleep apnea. Although that appeal has been perfected, it has not been certified to the Board.  Therefore, the Board defers adjudication of that issue until it is certified to the Board.   

The issues of entitlement to service connection for an acquired psychiatric disability, a neck disability, a shoulder disability, carpal tunnel syndrome, a back disability, and entitlement to a compensable rating for right inguinal hernia repair, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed November 2004 rating decision denied reopening the claims of entitlement to service connection for anxiety, fatigue, and memory loss. 

2. The evidence associated with the record subsequent to the November 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of course, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.

3. The Veteran filed an initial claim for service connection for PFB in April 2000, and the claim was denied in an August 2000 rating decision.  The decision was not appealed within one year and became final.

4. The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PFB in August 2004, and that claim was not reopened in a November 2004 rating decision as new and material evidence had not been submitted.  The decision was not appealed within one year and became final.

5. The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PFB that was received by VA on February 18, 2011, based on which service connection for PFB was ultimately granted, more than one year following the Veteran's separation from active service.  

6. Prior to February 18, 2011, there was no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for PFB with residual hyper-pigmentation, anterior neck.

7.  The Veteran filed a claim of entitlement to service connection for right inguinal hernia repair with residual linear scar that was received by VA on May 15, 2011, based on which service connection for right inguinal hernia repair with residual linear scar was ultimately granted, more than one year following the Veteran's separation from active service.

8. Prior to May 15, 2011, there was no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for right inguinal hernia repair with residual linear scar.

9. PFB is manifested by one characteristic of disfigurement, without visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; with less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected; and required no intermittent systemic therapy. 


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for an effective date prior to February 18, 2011, for service connection for PFB have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

3. The criteria for an effective date prior to May 15, 2011, for service connection for right inguinal hernia repair with residual linear scar have not been met. 38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400.

4.  The criteria for an initial rating in excess of 10 percent for PFB have not been met. 38 U.S.C. §§ 1155 (2017); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 7800-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In this case, the RO initially denied service connection for anxiety, fatigue, and memory loss in a June 2001 rating decision, based on a finding that the disability was not incurred in or caused by service.  The Veteran did not appeal that decision.  In a November 2004 rating decision, the RO denied reopening the claims of entitlement to service connection for anxiety, fatigue, and memory loss as the evidence presented was not new and material.  The Veteran did not appeal that decision.

The evidence that has been received since the November 2004 rating decision includes an August 2011 VA examination showing the Veteran reported instances of military sexual trauma and childhood sexual abuse.  The Board finds that the additional evidence is new and material.  The evidence was not previously considered by VA and it raises a reasonably possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.  Accordingly, reopening of the claim of entitlement to service connection for an acquired psychiatric disability is warranted.

Earlier Effective Dates for Service Connection

The Veteran has asserted that he is entitled to an effective date prior to February 18, 2011, for service connection for PFB and that he is entitled to an effective date prior to May 15, 2011, for service connection for right inguinal hernia repair with residual linear scar as he has had both disabilities since service.  Specifically with regard to his claim for an earlier effective date for right inguinal hernia repair with residual linear scar, the Veteran has reported that his hernia repair was always a part of his service treatment records (STRs) and as such, the issue should have been inferred by prior adjudicators without him having to actually file a claim.

By way of history, the Veteran filed an initial claim for service connection for PFB in April 2000, and the claim was denied in an August 2000 rating decision.  The decision was not appealed within one year and became final.  Subsequently, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PFB in August 2004, and that claim was not reopened in a November 2004 rating decision as new and material evidence had not been submitted.  The decision was not appealed within one year and became final.  The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PFB that was received by VA on February 18, 2011, based on which service connection for PFB was ultimately granted, with an effective date of February 18, 2011.  The Veteran filed a claim of entitlement to service connection for residuals of an inguinal hernia repair that was received by VA on May 15, 2011, based on which service connection was ultimately granted effective that date.  Those facts are not in dispute.  

As noted, the Veteran's claim to reopen his previously denied claim of entitlement to service connection for PFB was denied in August 2004, and the Veteran did not file a claim of entitlement to service connection for residuals of right inguinal hernia repair prior to May 15, 2011.  It is clear from the record that the Veteran had PFB and residuals of a right inguinal hernia repair prior to his date of claim and date of claim to reopen.  The Board notes that as such, the accurate effective dates in this case would be the date of claim to reopen and date of claim, which is the latter of the date of claims and the date entitlement "arguably" arose for each disability.  Therefore, the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v Brown, 6 Vet. App. 426 (1994). 

Increased Rating for PFB

The Veteran has asserted that he should have a higher rating for PFB because his level of impairment is worse than contemplated by the currently assigned rating.

At a November 2011 VA examination, the Veteran reported that he did not begin shaving until entering basic training in 1984.  He reported he noticed "bumps" over the bearded area of his face and anterior neck when he began shaving with an electrical razor while stationed in Germany.  Further, he reported treatment with depilatory creams caused a skin rash.  He stated the symptoms continued after separation of service, and most outbreaks occurred over the anterior neck on a near-constant basis. 

Upon physical examination, the examiner noted the Veteran's skin condition caused scarring or disfigurement of the head, face, or neck; manifesting as dark pigmentation patches over the anterior neck within the bearded area.  Benign or malignant skin neoplasms were not shown.  The Veteran did not have any systemic manifestations due to any skin disease.  The Veteran was not treated with oral or topical medications, nor did the Veteran have systemic or topical medications in the prior 12 months for any skin conditions.  He did not have any debilitating and/or non-debilitating episodes in the prior 12 months.  The examiner did not observe any visible skin conditions.  The examiner observed short facial hair and full neck beard with few popular lesions grouped together on the bilateral cheeks, multiple papules spread across the anterior neck with underlying scarred pigmentation, no pustules or abscesses, and no keloids.  The Veteran was not shown to have any tumors or neoplasms, and no other pertinent physical findings.  Scars due to PFB residuals were shown from the 1980s on the Veteran's head, face, or neck.  The scars were not shown to be painful, and were shown to be stable.  None of the scars were due to burns.  The total surface area of the scars was measured to be 16 cm by 6 cm.  There was no elevation, depression, adherence to the underlying tissue, or missing underlying soft tissue.  Hyperpigmentation of the head, face, or neck was noted, measuring a surface area of approximately 96 square cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  No limitation of function was shown, without any additional functional impact. 

At a January 2014 VA examination, the Veteran reported that his PFB had increased in severity since the November 2011 VA examination.  He denied any current treatment, and reported that the condition was aggravated with shaving, grooming, and touch.  

Upon physical examination, the examiner noted the Veteran's PFB caused severe discoloration and scarring of the neck and facial areas.  Benign or malignant skin neoplasms were not shown.  The Veteran did not have any systemic manifestations due to any skin disease.  The Veteran was not treated with oral or topical medications, nor did the Veteran have systemic or topical medications in the prior 12 months for any skin conditions.  He did not have any debilitating and/or non-debilitating episodes in the prior 12 months.  The examiner did not observe any visible skin conditions.  The Veteran was not shown to have any tumors or neoplasms, and no other pertinent physical findings.  The examiner noted scarring of the anterior neck. The scars were not shown to be painful, and were shown to be stable.  None of the scars were due to burns.  There was no elevation, depression, adherence to the underlying tissue, or missing underlying soft tissue.  The total surface area of the scar was measured to be 16 cm x 6 cm. Hyperpigmentation of the head, face, or neck was noted, measuring a surface area of approximately 92 square cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  No limitation of function was shown, without any additional functional impact.  Severity of the scarring of the neck was noted to be moderate.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for PFB.  In this regard, there is no evidence of record indicating that the Veteran two or more characteristics of disfigurement resulting from his PFB.  Further, the Veteran does not have visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of feature.  In fact, the Veteran's scarring is, at worst, moderate, and does not impact the symmetry of any facial features.  Therefore, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's PFB.  38 C.F.R. § 4.71a, Diagnostic Code 7800 (2017).

The Board has considered entitlement to a higher rating under a different diagnostic code.  However, there is no indication from the record that the Veteran uses either topical or oral treatment for his PFB, to include corticosteroids or other systemic treatment.  Further, the Veteran's PFB has not resulted in unstable or painful scars and there is no indication from the record that it causes any limitation of function.  Therefore, a higher rating under another diagnostic code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 7801-7806 (2017).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disability is granted.   

Entitlement to an effective date earlier than February 18, 2011, for service connection for PFB is denied.

Entitlement to an effective date earlier than May 15, 2011, for service connection for right inguinal hernia repair with residual linear scar is denied.

Entitlement to an initial rating in excess of 10 percent for PFB is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.  

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, a review of the record shows the Veteran contends that he was sexually harassed while stationed in Germany.  He also contends he has experienced panic attacks since active service, since the early 1990s.  His service treatment records do not show any treatment for psychiatric complaints.  Medical evidence indicates the Veteran was sexually abused as a child.  To date, the Veteran has been afforded a VA examination regarding his claimed psychiatric diagnoses. However, the Board finds that the medical evidence of record is inadequate to decide the claim, and it must be remanded to determine the nature and etiology of any diagnosed psychiatric disabilities.

With regard to the Veteran's claims for entitlement to service connection for a neck disability, entitlement to service connection for a shoulder disability, and entitlement to service connection for carpal tunnel syndrome; the Veteran has reported that those disabilities had their onset during active service, or are otherwise related to his active service.  A review of the record shows that the Veteran has been treated for neck pain, shoulder pain, and carpal tunnel syndrome since his separation from active service.  

In light of the Veteran's reports of neck, shoulder, and carpal tunnel problems in service; and the medical evidence of record showing current treatment for those disabilities; the Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of any currently present neck and shoulder disabilities, and carpal tunnel syndrome.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for entitlement to service connection for a back disability, a review of the record shows the Veteran was last afforded a VA examination to determine the nature and etiology of his disability in November 2011.  The Board finds the VA medical opinion provided at that time to be inadequate to decide the claim.  Specifically, the Veteran contends, and the VA examination does not address whether the Veteran's in-service myofascial lumbar strain/sprain injuries may have aggravated the development of his currently diagnosed degenerative disc disease.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability.

With regard to the Veteran's claim for entitlement to a compensable rating for right inigual hernia repair, the Veteran contends his disability is more severe than what is reflected by a noncompensable disability rating.  A review of the record shows that the Veteran has not yet been afforded a VA examination to determine the current severity of that disability.  Rather, VA examinations were afforded in August and November 2011 with regards to scars, but did not specifically address the Veteran's right inigual hernia repair with linear scar.  The Board finds that the Veteran should be afforded a VA evaluation to determine the current severity of his right inigual hernia repair with linear scar.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by a psychiatrist or a psychologist with appropriate expertise to determine the nature and etiology of any currently present acquired psychiatric disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination results and a review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, and proximate thereto.  

Then, the examiner should provide an opinion as to whether any diagnosed psychiatric disability clearly and unmistakably existed prior to the Veteran's active service, and if so, was clearly and unmistakably NOT aggravated by such service.  

The examiner should note that the Veteran's lay statements alone are not a sufficient basis to support a finding that a disability clearly and unmistakably existed prior to service.  

With regard to any diagnosed psychiatric disability NOT found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any such disability had its onset during active service, or is otherwise etiologically related to such service, to include any identified military sexual trauma sustained therein.  

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present neck disability. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present neck disability is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should specifically address the Veteran's statements regarding the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

4. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present shoulder disability. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present shoulder disability is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should specifically address the Veteran's statements regarding the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

5. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present carpal tunnel syndrome. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present any currently present carpal tunnel syndrome is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should specifically address the Veteran's statements regarding the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

6. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disability. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should specifically address the Veteran's statements regarding the onset and continuity of his symptoms.  The examiner should also specifically comment on the Veteran's in-service treatment for myofascial lumbar strain/sprain injuries.

The rationale for all opinions expressed must be provided.

7. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his right inigual hernia repair with linear scar.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes

8.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

9.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


